Exhibit 10.1

LOGO [g78909img001.jpg]

August 18, 2008

Mr. Steven R. Martin

 

RE: Offer of Employment from BakBone Software, Inc.

Dear Steve:

On behalf of Bakbone Software Incorporated, a Canadian corporation (“Parent”),
and BakBone Software, Inc., a California corporation and a wholly-owned
subsidiary of Parent (“BakBone”), we would like to extend an offer of employment
(“Agreement”) to you for the position of Senior Vice President-Chief Financial
Officer of Parent and of BakBone reporting to Jim Johnson, President and CEO.
Your employer will be Bakbone, but you will also serve as the principal
financial and accounting officer of Parent for purposes of the regulations
promulgated by the United States Securities and Exchange Commission. Your
employment responsibilities will initially include those listed on Attachment A
(Sections I and II) to this Agreement. Your employment commencement date will be
August 20, 2008. You (i) acknowledge that you have reviewed Attachment A
(Section III) to this Agreement and (ii) confirm that you meet and/or exceed the
qualifications for this position as indicated in such section.

Compensation and Benefits

As the Senior Vice President – Chief Financial Officer your total compensation
package will be paid up to $325,000 per annum. This will consist of a base
salary of $10,416.67.00 per pay period, that is, $250,000.00 per annum, subject
to applicable withholdings and deductions, and payable as earned in accordance
with BakBone’s normal payroll policies (the 15th and last working day of the
month), and a bonus plan, which will pay up to $75,000.00 based on Company
performance and paid quarterly per the current bonus program for achievement of
corporate goals and objectives and your individual performance to the extent
agreed to by you and the Company. You will be eligible to participate in this
bonus plan effective third quarter, October 1, 2008 per the plan document.



--------------------------------------------------------------------------------

In addition to the above, you will be eligible to participate in Parent’s equity
incentive plan upon approval of the Parent’s Board of Directors. Prior to this
approval, two events must occur: 1) the Parent has published and brought current
all outstanding financial reports; and 2) trading has resumed for the Parent’s
securities on any reputable stock exchange. Resumption of trading is anticipated
within 10-12 weeks of the publication and distribution of the Parent’s
outstanding financial reports.

Further, you will be entitled to earn up to 160 hours paid time off (“PTO”),
that is, four weeks, as defined in the revised Paid Time Off policy dated
April 1, 2006, during your initial period of employment. You will also be
entitled to one month paid sabbatical leave after five years of employment.

You will be entitled to participate in our employee health and dental benefits
programs. Your coverage will begin on September 1, 2008. Additionally, BakBone
will carry a $100,000.00 life insurance policy on you under which you will name
the beneficiary(ies). Details of all benefit plans including 401K, Flex Spending
and Short Term Disability will be provided to you upon commencement of your
employment.

Termination Provisions

The following provisions shall apply to your employment: If, at any time during
your employment with BakBone, you are terminated for reasons other than cause,
you will be entitled to six (6) months’ severance pay of your base salary
conditional upon a signed settlement and release agreement.

“Cause” shall mean (i) failure to substantially perform your material duties as
reasonably directed by BakBone or at a level and in a fashion commensurate with
your position, (ii) refusal to comply with any material direction from BakBone’s
President and CEO which is reasonable and consistent with your duties and which
would not require you to violate any applicable legal requirements or ethical
standards, (iii) any material breach by you of your other agreements with
BakBone or BakBone’s then current employee policies, (iv) conduct which brings
BakBone into any material public disgrace or disrepute; (v) commission of a
felony or crime involving moral turpitude or the commission of any other act
involving dishonesty, material disloyalty or fraud with respect to BakBone; or
(vi) conviction by a court of competent jurisdiction of, or plea of guilty or
nolo contendere to any felony.

“Good Reason” shall mean (i) the reduction by BakBone of your base salary;
(ii) the failure by BakBone to pay your base salary or any bonus payments, if,
as and when due; (iii) the failure of BakBone to provide you any of the
perquisites or benefits specified in this Agreement; (iv) any other failure of
BakBone to perform under this Agreement, which failure continues uncured for a
period of thirty (30) days following BakBone’s receipt of written notice thereof
from you; (v) any attempt by BakBone to reduce your position



--------------------------------------------------------------------------------

below that of Senior Vice President – Chief Financial Officer, reduce your
duties below that which are commensurate with the position of Senior Vice
President – Chief Financial Officer, or assign to you duties which are adversely
inconsistent with the position of Senior Vice President – Chief Financial
Officer.

BakBone is entitled to terminate this Agreement for Cause or without Cause at
any time with no less than two (2) days notice. If terminated for Cause, BakBone
shall only be responsible to pay to you any and all base salary and accrued PTO,
less all applicable withholdings and deductions, that has been earned prior to
the effective date of termination, and, if applicable, payment in lieu of such
notice (“Notice Payment”) of the base salary and accrued PTO amounts entitled to
for such two (2) days period.

If employment is terminated without Cause by BakBone and provided that you enter
into a settlement and release agreement with BakBone, which agreement shall be
negotiated in good faith by both parties, BakBone shall only be responsible to
pay to you (a) any and all base salary and accrued PTO, less all applicable
withholdings and deductions, that has been earned prior to the effective date of
termination, and (b) six (6) month’s base pay as severance pay, less all
applicable withholdings and deductions.

You are entitled to terminate this Agreement for Good Reason or without Good
Reason at any time with no less than two (2) days notice. If employment is
terminated for Good Reason by you, and provided that you enter into a settlement
and release agreement with BakBone, which agreement shall be negotiated in good
faith by both parties, BakBone shall only be responsible to pay to you (a) any
and all base salary and accrued PTO, less all applicable withholdings and
deductions, that has been earned prior to the effective date of termination, and
(b) six (6) month’s base pay as severance pay, less all applicable withholdings
and deductions. If employment is terminated without Good Reason by you, BakBone
shall only be responsible to pay to you any and all base salary and accrued PTO,
less all applicable withholdings and deductions.

Upon any termination of employment, you will also remain entitled to
reimbursement of all appropriate expenses incurred during the performance of
your employment duties for BakBone.

Notwithstanding any of the above in this Termination Provisions section, if your
employment is terminated as described in the Change in Control Letter Agreement
that accompanies this Agreement, then this Termination Provisions section is of
no force or effect and does not apply and the terms and conditions stated in the
Change of Control Letter Agreement shall be controlling.



--------------------------------------------------------------------------------

Arbitration

We each agree that, to the extent permitted by law, all claims or disputes
between you and BakBone, or its officers, employees or affiliates, will be
resolved by final, binding arbitration, in accordance with the employment
dispute resolution rules of American Arbitration Association. This Agreement
includes disputes of any nature, including, without limitation, all claims for
any alleged unlawful employment practice, discrimination, harassment,
termination of employment, or any other disputes which may hereafter advise. The
arbitration provision does not apply, however, to actions to obtain injunctive
relief with respect to the accompanying Terms of Employment agreement or to
unemployment compensation or worker’s compensation. You will cooperate with
BakBone in selecting a neutral arbitrator. The arbitrator shall apply California
law without reference to conflicts of law principles. The arbitration shall be
held in San Diego, California. You and BakBone will be permitted to conduct
discovery as would otherwise be permitted pursuant to the California Code of
Civil Procedure. BakBone will pay the administrative costs and arbitrator’s fees
associated with the arbitration, provided however, that, unless the arbitrator
rules otherwise under the provision below entitled “Attorney’s Fees”, you and
BakBone will each bear your own attorneys’ fees and costs associated with the
arbitration. The arbitrator may not modify or change this Agreement in any way
unless any provision is found to be unenforceable, in which case the arbitrator
may sever it. You understand and agree that the arbitrator’s decision shall be
in writing with sufficient explanation to allow for such meaningful judicial
review as may be permitted by law. Any award issued as a result of such
arbitration shall be final and binding and shall be enforceable by any court
having jurisdiction over the party against whom enforcement is sought, provided,
however, that no action to enforce an arbitration award shall be filed with the
court until thirty (30) days has passed after issuance of an award and the award
has remained unpaid. You and BakBone acknowledge and understand that by signing
this offer letter and by initialing the arbitration provision, each has read and
understood the arbitration provision; each agrees to be bound by it; and each is
waiving their respective rights to have a dispute between them adjudicated by a
court or by a jury.

____ (initials of Employee) ____ (initials of BakBone representative)

Attorney’s Fees

In the event any legal action is instituted to construe or enforce this
Agreement or any provision hereof, the prevailing party shall be entitled to
recover reasonable attorneys’ fees, costs and expenses.

At-Will Employment

At BakBone, employment is at-will. This means that BakBone or you may terminate
your employment at any time, with or without cause or notice. This at-will
employment relationship exists regardless of any written statements or policies
contained in the employee handbook or any other Company documents, or any verbal
statement to the contrary. This at-will provision cannot be modified except in a
written agreement, signed by a Company officer and the employee, specifying a
clear intent to alter the at-will nature of the employment relationship.



--------------------------------------------------------------------------------

Other Provisions

By accepting this offer of employment you will be required to sign BakBone’s
standard corporate personnel acknowledgements, including, but not limited to
BakBone’s Terms of Employment agreement as well as Parent’s Insider Trading
Compliance Policy, Code of Business Conduct and Ethics Policy and Bakbone’s
Employee Resource Manual that are required of all employees and management. This
offer of employment is also conditional in all respects to verification, as is
acceptable to BakBone, including, but not limited to your authorization to work
in the United States. BakBone is an equal opportunity employer and does not
discriminate based on any category protected by California or Federal law. All
salary, bonuses, and allowances referred to in this Agreement will be considered
normal income and will be subject to applicable state and federal income taxes.

This Agreement, the Change in Control Letter Agreement and the Indemnification
Agreement constitute our complete offer package to recognize your
responsibilities, with the understanding that each such agreement is deemed as a
separate and distinct agreement, and thereby exclusive of each other. Any
promises or representations, either oral or written, which are not contained in
this Agreement and the documents referred to herein, are not valid and are not
binding on BakBone or Parent. This Agreement and the documents referred to
herein supersede all prior agreements, express and oral, and negotiations
regarding the subject matter stated in this Agreement and the documents referred
to herein.

If these terms are agreeable to you, please sign below and return it to
BakBone’s Human Resources department. When accepted, you may fax this Offer
Letter to Cynthia Mendez, Director Global Human Resources (858) 450-6928, but we
will still appreciate it if you would also submit the original signed copy to us
as well. This offer expires on August 20, 2008 if not signed and returned to
BakBone by the expiration date.



--------------------------------------------------------------------------------

We are very happy to make this offer and look forward to working with you!

BakBone Software, Inc. and BakBone Software Incorporated

 

/s/ James R. Johnson    this 20th day of August, 2008.

James R. Johnson

President and Chief Executive Officer

BakBone Software, Inc. and BakBone Software Incorporated

Acknowledged, Agreed and Accepted by:

 

/s/ Steven Martin    this 20th day of August, 2008. Steven Martin

Attachment A

Chief Financial Officer, SVP

Reports to President and CEO

Job Description

I. Purpose and Scope

Provide overall strategic and operational direction to the finance, tax,
insurance, budget, treasury, and accounting departments. Assist the CEO in
establishing financial strategic objectives as well as operating policies and
procedures to ensure attainment of organizational objectives.

II. Responsibilities, Specific Duties, and Essential Functions

 

  •  

Provide overall financial direction, and set organization-wide objectives,
policies, and procedures.

 

  •  

Develops and coordinates the implementation of short term and long-term
financial strategies to drive performance.

 

  •  

Provide leadership to multiple levels of management in finance, accounting,
internal audit, human resources, intellectual property and contracts.



--------------------------------------------------------------------------------

  •  

Provide overall direction to all accounting practices, processes and policies
including preparing budgets, financial reports, general accounting, revenue
projections and actuals as well as cost accounting.

 

  •  

Provide overall direction and technical guidance to financial planning,
forecasting and analysis departments, including directing overall financial
plans, policies and accounting practices; evaluating financial implications and
results of revenue, business strategies and proposals; and providing strong
financial representation with vision and leadership in collaboration with all
business unit leaders.

 

  •  

Provides oversight to the tax and audit functions. Ensures timely and accurate
tax preparation

 

  •  

Directs all year-end and interim financial reporting, budgeting and planning
processes.

 

  •  

Presents financial performance results and outlooks to corporation management as
well as external investors.

 

  •  

Works directly with the senior management team to evaluate and select
acquisition targets, joint venture opportunities and major real estate or
capital purchases.

 

  •  

Supervises investment and raising of funds for business.

 

  •  

Ensure all financial transactions, policies and procedures meet regulatory
requirements necessary to protect assets

 

  •  

Maintain relationships with lending institutions, investors, the financial
community and government agencies.

 

  •  

Oversee all corporate assets, fiscal operations, and budget forecasts.

 

  •  

Report the company’s finances to the CEO, Board of Directors, and financial
community.

III. Qualifications

 

  •  

A minimum of 10 years work experience in a financial capacity to include at
least ten years of management experience including senior level executive
financial experience.

 

  •  

Masters degree in Accounting, Finance or Business, or equivalent professional
qualifications, including, but not limited to certified public accountancy
license.



--------------------------------------------------------------------------------

  •  

Up to date knowledge of current financial and accounting computer applications.

 

  •  

Senior financial management experience working in a publicly held company with
global operations.

 

  •  

Experience in mergers and acquisitions, as well as corporate filings.

 

  •  

Excellent interpersonal, communication and analytical skills.

 

  •  

In-depth understanding of capital markets.